UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    6/24/21



  United States of America,

                –v–
                                                                 21-CR-280 (AJN)
  Derick Murphy and James Bell,
                                                                     ORDER
                       Defendants.


ALISON J. NATHAN, District Judge:

       An arraignment and conference in this matter for Defendants Derick Murphy and James

Bell is hereby scheduled for Friday, June 25, 2021 at 10:00 A.M. The proceeding will take

place in Courtroom 906 of the Thurgood Marshall United States Courthouse, 40 Centre Street,

New York, New York.



       SO ORDERED.


 Dated: June 24, 2021
        New York, New York
                                               ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
